 486DECISIONSOF NATIONALLABOR RELATIONS BOARDTwo Wheel Corp.d/b/a Honda of Mineola andAmalgamated Local Union 355.Cases 29-CA-3991 and 29-CA-3991-2June 16, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn February 24, 1975, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedexceptions and a supporting brief, and a brief inreply to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'conclusions,and recommendations of theAdministrative Law Judge as modified herein.1.Contrary to the Administrative Law Judge, weford that the General Counsel has not sustained hisburden of proof with respect to the alleged unlawfulsurveillance by Respondent of employee Musanoduring the 2-day period immediately prior to thescheduled union meeting on the evening of August29, 1974. In support of this allegation, the GeneralCounsel relied primarily on the following evidenceadduced at the hearing: (1) The testimony ofemployee Ardito that "I was conscious that [Zagarek,one of Respondent's owners] was following me-Glenn [Musano] around"; (2) the testimony of1 In his Decision,the AdministrativeLaw Judge incorrectly referred toemployee Baldasarra as "Baldassar." Additionally, the Administrative LawJudge found, in sec. II, B, 2 of his Decision, that employee Lilker's accountof certain eventsdescribedtherein was the mostlucidof several similarversions given by various witnesses.The recordclearly disclosesthat Lilkerdid not in fact testify as to these events. However, thefacts as found by theAdministrative Law Judgeaccuratelyreflect the testimonyof the otherwitnesses and, therefore,this apparently inadvertenterror does not affectour decision herein.2Cf.G.C.Murphy Company,216 NLRB No. 113 (1975);West PointManufacturingCompany,WellingtonMillDivision,142 NLRB 1161, 1163(1963).s In its exceptions,Respondent contends that theAdministrative LawJudge erred in considering that 50 percent of the unit,rather than one-thirdto 40 percent of its total employee complement,was laid off, and furtherargues that this latter percentage is consistent with its normal seasonalreduction in force.While itis true that the number laid off was one-third to40 percent of the total complement, as asserted by Respondent,we find thatthe other reasons reliedon by theAdmiftistrativeLaw Judge fully supporthis conclusion that these employees were unlawfully discharged.We further ggree with the AdministrativeLaw Judge's conclusions thatthese employees,among others, who participatedin the Union's demand forrecognition on August 26, 1974, were engaged in unprotectedactivity andthat, therefore,Respondent's 2-day suspension of these employees did notviolate Sec.8(a)(3) and(1) of the Act. Inso finding, we noteparticularly218 NLRB No. 87employeeDodge that, on one occasion -whenMusano was speaking to him about the plannedunion meeting,Musano saw one of the Zagareksapproaching them and said, "I'll catch you later"; (3)the testimony of employee Lilker that on oneoccasion when Musano was speaking to himZaga-rek's son "walked behind Musano"; and (4) Musa-no's testimony that, while speaking to a unionrepresentative on the public phone on Respondent'spremises, he saw Zagarek "hovering nearby" and hetherefore asked the union representative to call himback on a phone in the parts department.The mere presence of the Zagareks at variousplaceswithin the shop is not inconsistent with theperformance of the usual functions of managementpersonnel in a relatively small shop, and there is nobasis for inferring that their presence therein was notcustomary. Nor is there evidence that the Zagareksdeliberately observedMusano's conduct during thisperiod or that they did so for any reasons related tohisunion activities.Rather, the testimony hereconsistsmainly of the subjective impressions drawnby the employees of the Zagareks' conduct. In thesecircumstances, we conclude that the record does notsupport the fording that Respondent engaged inunlawful surveillance of Musano's union activities.22.We agree with the Administrative Law Judge'sfindings that Respondent violated Section 8(a)(3)and (1) by discharging employees Ardito, Dodge,Kocivar,Lilker,Musano, and Siegfried and findappropriatehisrecommended remedy requiringRespondent to reinstate and to provide backpay tothese individuals .3While we also agree with the Administrative LawJudge's finding that employee Antonson was unlaw-fully discharged by Respondent, we do not adopt hisrecommended remedy to the extent it requiresthat at thetime of the demand these employees were assembled inRespondent's showroom and in fact were blocking customer access toRespondent's retail sales area, as evidencedby thefollowing undisputedtestimonyof Kocivar,one of the participants:[Zagarek ] asked us if we would kindly leave,that we were blocking thearea ....[He] persisted and asked us many times ifwe would pleaseleave, again saying we were blocking the area and customers couldn'tget through the area, and the union reps again told himthatwe wouldnot leave.The Board traditionally has applied somewhat different rules to retailenterprises than to manufacturing plants with respect to the right ofemployees to engage in union activity on their employer's premises. See,e.g.,Marshall Field&Company,98NLRB 88,92 (1952);TheMayDepartment Stores Company,59 NLRB 976,981 (1944).Thus, recognizingthe special interest of an employer operating a retail enterprise in avoidingdisruption to his business in areas where customers are normally present,the Board consistently has indicated that a broad proscription of unionactivitywithin the selling areas of such an employer's premises is notunlawful. See, e.g.,S.E.Nichols Company,156 NLRB 1201,1207(1966);Zayre Corporation,154 NLRB 1372, 1379 (1965).See alsoGuyon ValleyHospital,Inc.,198 NLRB 107 (1972).In the circumstances of the instantcase, and particularly in view of the above-cited testimony,we conclude thatthe special rule pertaining to retail enterprises is fully applicable herein. HONDA OF MINEOLARespondent to reinstate Antonson, for the followingreasons.Antonson was a college student who washired in early summer of 1974. Antonson testifiedthat during July and mid-August he had discussedwith Supervisor Port the possibility of continuing towork during the following school year on a part-timebasis,and that Port later informed him that he hadspoken with Zagarek and "most probably" Antonsonwould be able to work during the fall. Antonson,however, admitted that he was informed at the timeof his hiring that his employment would terminate inSeptember 1974 when school resumed and that "Ihad never been told defmitely by either Zagarek orPort that I could in fact work parttime during theschool year, but I kind of figured . . . I would beable to work."It is clear from the foregoing that Respondent hadmade no firm commitment to Antonson that hewould be permitted to work after the start of theschool year. Therefore, at the time of his dischargeAntonson was a temporary employee whose employ-ment was to cease in September 1974. In conse-quence, we conclude, contrary to the AdministrativeLaw Judge, that Antonson is entitled only tobackpay from the date of his discharge on August 29,1974, until such time in September 1974 as hisemployment lawfully would have been terminated.Accordingly,we shall modify the recommendedOrder of the Administrative Law Judge to conformherewith.3.The Administrative Law Judge, concludingthat the General Counsel had established the Union'smajority status, recommended the issuance of aGissel-type4bargainingorder in view of the seriousnature of the unfair labor practices committed byRespondent.Respondent excepts to these findings,contendingprimarily that the Union's majoritystatuswasnever demonstrated.While we do notagreewith the Administrative Law Judge's computa-tions with respect to the number of employees withinthe unit, we do agree with his conclusion that theUnion's majority status has been established, for thefollowingreasons.The record discloses that, at a meeting held onAugust 28, Zagarek presented to the Union a listcontainingthe names of 23 employees who hecontendedwereproperly within the unit. Respondentasserts that the list did not include Musano, but as4N.LRB.v. Gissel PackingCo., Inc395 U.S. 575 (1969).5 See, e.g.,San Francisco Metal ProductsCompany, d/b/a O'Hara MetalProductsCo.,155 NLRB 236, 238 (1965)8See, e.g.,Georgia-Pacific Corporation,195 NLRB 258, 259 (1972).sThe Administrative Law Judge,concludingthat the Union's filing of arepresentation petition constituted a continuing demand for recognition,counted as valid two authorization cards executed after the meeting held487the list is not in evidence this cannot be verified. Ininitiallycomputing the number of possible unitemployees, the Administrative Law Judge acceptedthe total of 23, and, although having found thatMusano had been unlawfully discharged, he did notaddMusano to that count. Assuming for thepurposes of this decision that, includingMusano,there were 24 persons who arguably might have beenwithin the unit, we fmd nevertheless that the Unionhad cards signed by a majority of the unit employees.Thus, of the 24 (23 listed plus Musano), it isundisputed that the parties agreed at the August 28meeting to exclude 5 individuals, namely, Zagarek'swife, son, daughter, and 2 admitted supervisors,thereby reducing the total number of possible unitemployees to 19. Of these remaining 19 employees,Antonson, whom we have previously found to havebeen a temporary employee, is properly excludedfrom the unit.5 The record furtherdisclosesthat twoadditional employees,Dowling and Ritchie, werehigh school students working full time during thesummer but whose employment it was understoodwould cease with the beginning of the school year.Consequently, they are also properly excluded fromthe units Thus, after eliminating the 3 studentsemployed for the summer, the total number of unitemployees stood at 16.At the hearing the General Counsel submitted intoevidence 10 authorization cards, including that ofAntonson, in support of the Union's majority status.Since we have found Antonson is properly excludedfrom the unit, we shall not count his card. We furtherfmd, as did the Administrative Law Judge, that theremainingnine authorization cards are valid.7 Thus,having obtained valid cards from 9 of the 16 unitemployees, clearly theUnion in fact has beendesignated as the collective-bargaining representativeof a majority of the unit employees.Finally,we agree with the Administrative LawJudge's conclusion that the unfair labor practicescommitted by Respondent herein warrant the is-suance of a bargaining order. Thus, Respondent notonly discharged Musano, the leadingunionadherent,at the outset of the Union's organizational campaign,but it proceeded to discharge for unlawfulreasons 6more of the 16 unit employees within 1 week of theirbetweenRespondent and the unionrepresentativeson August 28.Respondentexcepts tothe Administrative Law Judge's reliance on thesetwo cards solelyon the groundthat theywere"untimely executed."we findno meritin Respondent's exception. Where,as here, there is no allegation orfinding ofa separateviolationof Sec. 8(aX5), the continuing nature of thedemand andthe specificdate on which the Union achieved majority statusare irrelevant. 488DECISIONSOF NATIONALLABOR RELATIONS BOARDparticipation in theUnion's initial demand forrecognitions In these circumstances, we fmd, as didtheAdministrative Law Judge, that Respondent'sconduct is so egregious as to preclude the holding ofa fair election and to require the issuance of abargaining order under the guidelines set forth by theSupreme Court inGissel, supra.9ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as ' amended, the National LaborRelationsBoard hereby orders that Respondent,Two Wheel Corp. d/b/a Honda of Mineola, Mineo-la,New York, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouragingmembership in AmalgamatedLocal Union 355, or any other labor organization, bydischargingor otherwise discriminating against anyof its employees in regard to hire or tenure ofemployment or any term or condition of employ-ment.(b) In any other manner interfering with, restrain-ing, or coercingits employees in the exercise of theirright to organize and bargain collectively as guaran-teedin Section7 of the National Labor RelationsAct, as amended, or to refrain from such activities.2.Take the following affirmative action to effec-tuate thepolicies of the Act:(a) Offer the employees named below, to the extentthishas not already been done, immediatereinstate-mentto their former jobs or, if no such jobs exist, tosubstantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, andmake the namedemployees whole for any losses theymay have suffered, in the, manner set forth in thesection of the Administrative Law Judge's Decisionentitled"Me Remedy." These employees are: GlennMusano,Robert Siegfried, David Kocivar, StewartLilker, Thomas Dodge, Dario Ardito.(b)Make whole Albert Antonson for any loss ofearningshemay have suffered by reason of thediscrimination against himfrom the date of hisdischargeon August 29, 1974, until suchtime as hisemployment would have lawfullyceased inSeptem-ber 1974, by payment to him of the sum of money hewould have earned during this period,lessnetearnings, if any, to be computed in accordance withthe formulaset forth in F.W.Woolworth Company,90 NLRB 289 (1950), together with interest thereonat the rateof 6 percent per annum as set forth inIsisPlumbing& Heating Co.,138 NLRB 716 (1962).(c) Preserveand, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d)Upon request, recognize and bargain withAmalgamated Local Union 355, as the exclusivecollective-bargaining representative of the employeesin the aforesaid appropriate unit respecting rates ofpay, wages, hours, or other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement.(e) Post at its plant in Mineola, New York, copiesof the attached notice marked "Appendix." 10 Copiesof said notice, on forms provided by the RegionalDirector for Region 29, after being duly signed byRespondent's authorized representative, shall beposted by it immediately upon receipt thereof, andbe maintained by it for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director for Region 29, inwriting,within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.8 In total eight employees were terminated by Respondent, but theallegation as to the eighth was deleted from the complaint.See theAdministrative Law Judge's Decision at fn. 6.8Cf.Joseph J. Lachniet, d/b/a Honda of Haslett,201 NLRB 855, 856(1973).10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT discharge or otherwise discrimi-nate against any employee to discourage activitiesin support of Amalgamated Local Union 355, orany other labor organization.WE wn,L give the employees named below theirold jobs or, if those jobs no longer exist,substantially equivalent jobs, and WE WILL paythem for the earnings they lost as a result of theirhaving been discharged. These employees are:Glenn MusanoThomas DodgeRobert SiegfriedDario ArditoDavid KocivarStewart Lilker HONDA OF MINEOLAWE WILL pay Albert Antonson the earnings helost as a result of his having been discharged,from the date of his discharge on August 29, 1974,until such time as his employment would lawfullyhave been terminated in September 1974.WE WILL, upon request, recognize and bargainwithAmalgamated Local Union 355, as theexclusivebargaining representative of all ouremployees included in the unit description belowabout their wages, hours, and working conditionsand, if agreement is reached, we will sign suchagreement. The appropriate unit is:All parts, service, sales, and mail orderemployees exclusive of office clerical andprofessional employees, guards, and supervi-sors as defined in Section 2(11) of the Act.WE WILL NOT in any other manner interferewith the right of employees to engage in organiza-tional activities or in collective bargaining, or torefrain from such activities.Two WHEEL CORP.D/B/A HONDA OFMINEOLADECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Brooklyn, New York, on November 12, 13,and 14, 1974, based on charges filed August 28 and 30,1974, and a complaint issued October 15, 1974, allegingthat Respondent violated Section 8(a)(1) and (3) of the Act.The General Counsel and the Respondent have filed briefs.Upon the entire record in the case, including myobservation of the witnesses, and upon consideration of thebriefs, I make the following: iFINDINGS OF FACTI.THE BUSINESSOF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDRespondent, a New York corporation, is engaged in theretaildistribution of motorcycles, motorcycle parts, andrelated products, and in the service and repair of same, atits principal office and place of business in Mineola, NewYork. During the past year, it derived gross revenue inexcess of $500,000 from its operations, and during the sameperiod it purchased goods and materials valued in excess of$50,000 from points outside the State of New York. I findthat it is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. AmalgamatedLocalUnion 355, the Charging Party herein, is a labororganizationwithin the meaning of Section 2(5) of the Act.1The GeneralCounsel's unopposed motion to correct the transcript isherebygranted.2All dates herein are in 1974, unlessotherwise specified.II. THE UNFAIR LABOR PRACTICESA.The Facts489On August 21, 1974,2 in response to a call from employeeGlenn Musano to Union Business Agent Richard Shirk,Shirkmet with three company employees,Musano,Siegfried,andArdito,at a restaurant a block fromRespondent'sbusiness.This group arranged for anothermeeting to be held after work on Friday, August 23.Musano, during the intervening days, told many of theemployees about this meeting, soliciting their attendance.During this period, Respondent's president, Morris Zega-rek,was "followingGlenn around," and "hoveringnearby" him. The day before themeeting,a group ofemployees discussed the impending union meeting at lunchin the back corner of the company parking lot, with TedPort, concededly a supervisor for the Company, nearby.Port testified that he did not report anything about thisconversation to Moms Zegarek or to any other manage-mentofficial. Implicit in his testimony was that he had, asa number of employees testified, overheard the conversa-tion.Toward the end of the day on Friday, August 23,Supervisor Harry Wachter told Musano, "I am going tohave to let you go." When Musano asked why, Watcherresponded, "I think there's a couple ofreasonsbut I don'tknow what they are, you will have to ask Mr. Zegarek."Musano then went to see Zegarek, and asked him why hehad been discharged. According to Musano and employeeDodge,3 Zegarek replied, "Good luck." Musano repeatedhis question, and Zegarek then said, "Oh, go see Harry."Musano said he had seen Harry, who had said that heshould see Zegarek, whereupon Zegarek said, "Well, Idon't know. Check with the office." After a few moreexchanges of this nature, Musano "said a few harsh wordsand left." Zegarek gave a substantially' different version ofthis exit interview. He testified that he told Musano he wasbeing fired for incompetence, that if Musano wanted moredetails he should check with the office the following week,and that "the profanity was overwhelming." For reasonswhich will be set forth fully below, I do not creditZegarek's testimony where in conflict with that of otherwitnessesin thiscase,and I find that the circumstances ofMusano's termination were as he and Dodge testified.That night, August 23, 8 of the 10 employees whoattended the union meeting signed authorization cards.Employee Lilker signed a card the next day, giving it toUnion Agent Shirk the morning of August 26. Two otheremployees signed cards on August 28 (Steindl) andSeptember3 (Baldasarra).4On August 26, Union Representatives Shirk and Scottcame to Respondent's place of business, assembled some 8or 9 of the employees in the retailselling area,and metwithMorris Zegarek. Scott'told Zegarek that the Unionrepresented a majority of the employees, and requestedthat the Companyrecognizeit.Zegarek indicated that hewould have to check with his attorney and other principalsof the Company. Attempts to reach the attorney by3It was stipulated that Dodgewould so testify.4I pretermit for the moment whether all the cards wereof employees inthe appropriate unit. 490DECISIONSOF NATIONALLABOR RELATIONS BOARDtelephone were fruitless. When Philip Zegarek, Morris' son,started askingthe employees to return to work, Shirk toldhim to direct his questions to Shirk, that he was"representing the men and I will answer for them." After afurther attempt by Zegarek to reach his attorney provedunavailing,Morris Zegarek said that the employees wereblocking theaisles,asked someone to call the police, andasked Philip Zegarek to punch the men out. After thepolice came, and Zegarek signed a complaint for criminaltrespass, the employees left. Shirk returned to the plant,and finally got Zegarek's lawyer, David Isaacson, on thetelephone. It was arranged that they would meet thefollowingWednesday at the store. When Shirk asked firstIsaacsonand then Zegarek about the men returning towork, Zegarek said that the men must be suspended atleast until theWednesday meeting with Isaacson. Subse-quently, after Shirk reported to the men outside what hadoccurred, the men started picketing with signs reading"Honda of Mineola Employees Locked Out," and theycontinued to picket through the meeting on Wednesday.As arranged, Scott and Shirk met with Morris Zegarekand attorney David Isaacson, at the store, on Wednesday,August 28. Employee Stewart Lilker attended most of themeeting(all but the early part). The Union repeated itsAugust 26 demand for recognition, and, at Isaacson'srequest, gave its authorization cards, nine of them at thetime,to Isaacson.The latter then displayed a handwrittenlist containing approximately 23 names. There then ensueda discussionof the number of employees in the unit, andwhether particular cards should be counted. It was agreedthat three Zegareks on the list, Morris Zegarek's wife,daughter, and son, should be excluded and also apparentlyagreed that Harry Wachter and Ted Port should beexcluded as supervisors 5 Zegarek took the position thatthe cards of Musano and Antonson should not be counted,the former because he was discharged on August 23 priorto signinga card, and the latter because he was a "clerk."There was discussion, but no resolution, of the status ofMark Schmidt, who the Union believed was a supervisor,and two employees, Dowling and one "Richie," who werereturning to high school in the fall. Zegarek seemed also tobe taking the position that employee Dyroff should not becounted because he had been hired on a trial basis, lessthan 2 weeks earlier. Scott at that point said, according toShirk's testimony, that "we no longer had a majority," andthat "we would file for an election," apparently also statingthat the number of cards was now 7, and the list still stoodat 17.Itwas also agreed that the employees, with the exceptionof Musano, could return to work the following morning.There was also some discussion about layoffs, Zegarekstating that he "normally begins laying people off onSeptember1st."Therewasan"agreement"or"understanding" with respect to possible layoffs, to theeffect that they would be made by seniority in the variousdepartments,attorney Isaacson characterized this as5In the light of a stipulation at the hearingthatWachterand Port weresupervisors, it does not matter whether there was agreementon this point atthe August 28 meeting.a Following the hearing, the GeneralCounselmoved to amend thecomplaint by striking the references to StevenDyroff inthe operativeparagraphs of the complaint alleging a violation of Sec. 8(a)(3) on thesomething less than an "understanding." He testified that"Zegarek indicated to Mr. Shirk that if it was at all feasiblypossible that in the course of his laying off people in thevarious departments, they would be so laid off on aseniority basis, if that in fact was possible." The meetingbroke up, and the Union then filed a representationpetition with the Board.During the next few days, Respondent discharged or laidoff some seven employees. All seven, as well as Musano,who had been discharged August 23, are alleged in thecomplaint as having been discriminatorily discharged, inviolation of Section 8(a)(3) and (1) of the Acts Four of theseven, Dodge, Ardito, Lilker, and Kocivar, were told thatthey were being let go for lack of work. Antonson wasassertedly discharged for coming to work 2 hours late onThursday,August 29, and Siegfried was dischargedassertedly because he would not agree to work two nights aweek.Dyroff,asnoted, is no longer alleged as adiscriminatee, and there is no evidence in the recordconcerning his discharge or layoff; we know only that hislast day on the job was August 29.Thereafter, actually beginning with the week endingAugust 26, Respondent hired a number of new employeesinto the business. These new employees included one full-time employee in the parts department, hired in October;two full-time employees in the service department, hiredSeptember 21 and October 12; one mechanic, hiredSeptember 21; one full-time employee in the mail orderdepartment, hired August 29; and full-time employee inthe sales department hired September 14. In addition, anumber of part-time employees were hired, one on August26, to work in both sales and mail order, another, whosehiring date is not set forth, in mail order, and two in sales,one hired the week ending August 26, and the other hiredSeptember 11. Some of these employees hired during thatperiod left and were replaced by other new hires, alsoduring the same period.?B.Discussion1.The 8(a)(1) allegationsThe complaint alleges that Respondent violated Section8(a)(1) by engaging in surveillance of its employees' unionactivities, and by offering, promising, and granting wageincreases, promotions, and other benefits to its employeesto induce them to abandon their union activities andsupport.With respect to the surveillance allegation, the GeneralCounsel relies on the testimony of Musano and Ardito thatMorris Zegarek was following Musano around during 2days between' Musano's first having contacted UnionBusiness Agent Shirk and the union meeting of August 23,during which 2 days Musano was soliciting the employees'attendance at that meeting. In view of the lack of anydenial by Zegarek, and also in view of the fact that Zegarekground that he failed to appear or cooperate, after agreeing to do so. Thisunopposed motion is hereby granted.7Other facts pertaining to the employees hired after August 23, as wellas other facts adverted to by the General Counsel in support of the 8(a)(3)and (1)allegations of the complaint,and the General Counsel's request for abargaining order, will be set forth below as particular issues are discussed. HONDA OF MINEOLA491indicated, at the August 28 meeting, that he knew Musanosigned his union card after he was discharged,8 I find thatRespondent thereby did engage in surveillance, in violationof Section 8(a)(1) of the Act.The other aspect of the surveillance allegation concernsthe existence of television cameras in the service depart-ment, with a receiver in the office. As the testimony showsthat the television equipment was installed before, therewas any hint or suggestion of union activity in the shop,and in the absence of any evidence that the equipment wasillicitly utilized, I fmd no violation in this respect .9As to the rather broad allegations of the complaintconcerning promises, offers, and granting of wage increasesand other benefits, the General Counsel in her brief advertsonly to an offer by Zegarek to Kocivar of a managementtrainee -position,which immediately preceded Kocivar'slayoff. There was nothing said in connection with that offerto tie it in any way to a desire by Zegarek to discourageKocivar fromengagingin union activities, nor is there asufficient basis in the record from which an inference tothat effect could be drawn.10 Accordingly, I fmd noviolation with respect to these allegations of the complaint.2.The 8(a)(3) allegationsThe complaint alleges that Respondent violated Section8(a)(3) and (1) of the Act by suspending for 2 days those ofits employees who participated in the August 26 meetingand thereafter picketed Respondent. Although the precisesequence of 'events makes it appear that Zegarek suspendedthese employees after the employees left the shop and wentoutside and after Union Business Agent Shirk requestedthat they be returned to work, the full story of the meeting,as described by many of the witnesses, most lucidly byemployee Stewart Lilker, makes it evident to me that the"suspension" was based on what occurred at the meeting,that is, the refusal of the employees to return to work, withtheir remaining in the selling area of the shop, and not onany "strike" that thereafter may have occurred. I do notview the conduct of the employees at the meeting as"protected."A meeting had already been arrangedbetween the Union's representative, Zegarek, and Zega-rek's attorney for the ensuing Wednesday, and I also seenothing unlawful in Respondent's refusal immediately totake back the employees, but, instead, awaiting thescheduledmeeting, even viewing the employees at themoment as economic strikers.1' I shall accordingly dismissthis allegation of the complaint.Another portion of the complaint alleges a violation ofSection 8(a)(3) and (1) by Respondent in providing fiveemployees, Kocivar, Siegfried, Lilker, Ardito, and Dodge,"with less employment than they previously had received,and with less employment than they normally would have3The discharge was late in the day on August 23; Musano signed thecard the evening of August 23, but the signed card,which Zegarek saw atthe August 28 meeting,did not reveal when during that day it was executedby Musano.9 That the equipment did provide Respondent with another, way ofknowing,in this small shop of less than 20 employees,of the union activitiesof its employees is obvious.That itwas so used is, on this record,not shown.10 I consider this "offer"and its refusal again in conjunction with the8(a)(3) allegation with respect to Kocivar.IIn view of this disposition of the issue,I do not reach, Respondent'sreceived," on and after August 30. As all five of theseemployees were allegedlydischargedfor discriminatoryreasons on or about the same date, discharges which I fmdbelow were violative of Section 8(a)(3) and (1) of the Act, Ifmd it difficult to see how these can be a separate violationof the Act involving "less employment," when there wasalready no employment. The basis for this allegation, theexistence of a "three-two" formula, will be considered withrespect to, and is a crucial aspect of, the more conventional8(a)(3) allegations of the complaint, to be discussed below.These more conventional 8(a)(3) allegations begin withthedischarge of GlennMusano on August 23, andcontinue through the discharges (or layoffs) of seven otheremployees on August 29, 30, and 31.12Turning first to Musano, there is no question but that hewas the leading union advocate among the employees, theone basically responsible for bringing the Union on thescene. His activities in this respect,-in this small shop, couldnot help but be known to Respondent. And the testimonyreveals that Supervisor Port knew of some of theseactivities.13 Furthermore, as found above, Morris Zegarekdid follow Musano around the plant in the interim betweenMusano's first calling Union Agent Shirk and the meetingof August 23, to which Musano invited most of theemployees on the job. Finally, Respondent did have theclear opportunity to observe his conduct through theclosed television circuit referred to above.The facts surrounding Musano's discharge emphasize itsdiscriminatorynature.Thus,with no prior warning,Musano was told by Supervisor Harry Wachter at the endof the working day of August 23, I am going to let yougo."When Musano asked why, Wachter said, "There's acouple of reasons but don't know what they are, you willhave to ask Mr. Zegarek." Musano went to Zegarek, askedwhy he was fired, and Zegarek said, "Good luck," and thenresponded to Musano's repeating his question, "Go seeHarry." As noted above, Zegarek never did give Musanoan answer. The uncontradicted evidence shows thatMusano had been criticized only once, by Harry Wachterfor filling out an invoice wrong.14 He had been praised anumber of times, and a letter concerning him, 'with ratherfulsome praise, from a customer, had been posted at theshop by management.The combination of all these circumstances, that isMusano's leading role in advocating the Union to theemployees, his work, record as evidenced by the lack of anysignificant criticism and the presence of praise, includingspecialpraise tomanagement from a customer, theprecipitate nature of the discharge, the "passing the buck"back and forth from Wachter to Zegarek with respect tothe reason for the discharge, with neither giving Musano areason, all add up to a strong affirmative case of aargument that what it did was a"permitted lockout."12As noted above, only six of the seven will be considered, Dyroffhaving been amended out of the complaint.13As an admitted supervisor, his knowledge is imputed to Respondent,and it would not matter whether he specifically informed Moms Zegarek ofwhat he observed or overheard, so that his testimony that he did not soinformZegarek is of no consequence.14Thetestimony indicates that Musano was filling out the invoices inaccordance with what he had beentold by aprevious supervisor, and wastold only that thereafter he should do it a different way. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscriminatory discharge in violation of Section 8(a)(3) ofthe Act.In its brief, Respondent seems to defend as to Musanosolely on the basis of "lack of knowledge" by Respondentof Musano's union activities. I have already rejected thisdefense.At the hearing, Zegarek advanced a number ofother reasons which, he claims, he discussed a week earlierwithHarryWachter and with his son, Philip Zegarek,neither of whom was called to testify. These "reasons"included "his work, his performance, his lateness, hisabsenteeism."As to the lateness and absenteeism, Respon-dent offered no evidence at all, no personnel records or thelike.As to his "work" and "performance," ZegarekmentionedMusano's "continually getting into accidentsalmost killing me on two occasions on a ladder and finallyending up in a hospital himself. Prior to that, there wascontinual dropping of boxes. Apparently his sight is aproblem and he just doesn't see where he's working."Zegarek added "continually late, not taking orders, notfollowing directions." Not only was there no convincingproof of these derelictions, just as there was no proof at allof the "lateness" or "absenteeism" mentioned by Zegarek,there was not even any attempt made to assign dates ortimes for any of them. Thus these generalized complaintsaboutMusano,nevermentioned to him, could, if theyexisted at all,- have been early in his employment, ratherthan of recent vintage. Nor was there any particularmisconduct or dereliction on Musano's part even alleged tohave occurred immediately prior to the discharge. ButMusano's activities did occur in the 2 days before theabrupt discharge. The explanations offered by Zegarek,accordingly, bolster, rather than detract from, the GeneralCounsel'sprima faciecase that Musano's discharge wasdiscriminatorilymotivated. I find, accordingly, that Re-spondent violated Section 8(a)(3) and (1) by discharginghim.With respect to the remaining six employees, Respon-dent's basic position (the only one taken in its brief) is thatthey were let go in a normalseasonalreduction in force. Atthehearing,however, based on what was told theemployees,as well ason Zegarek's testimony, there seemedto be particular reasons advanced for the discharges ofAntonson and Siegfried rather than, or perhaps in additionto, the general "no work" which allegedly formed the basisfor the layoffs of the other 'four. I turn first, however, to aconsideration of the discharges from the standpoint of theasserted seasonal natureof the business and the necessityfor the layoff.The evidence is not crystal clear as to the number ofpersons inthe shop just prior to August 23, 1974. At theAugust 28meeting, the list that was used by Zegarek andattorney Isaacson contained 23 names. But this list, asnoted above, included 3 members of the Zegarek familyand 2 admitted supervisors, so there were at most 18employees in the shop at the time, with 2 of themapparently (again therecord is not completely clear on thepoint) high school students who were not expected toremainasfull-time employees once schoolbeganshortlythereafter. Thus, starting with the discharge of Musano onAugust 23, and excluding from consideration the 2 highschool students,8 of the 16(atmost)employees werereleased by September 1, 1974.To justify,that is,to show the necessity for, the 1974layoff,Respondent placed in evidence a graph,preparedby Morris Zegarek for this case"from our books andrecords,"showing"the physical volume and sales volumeas it is directly in proportion to manpower requirements,"for the year 1971. Zegarek testified that 1971 was a"typical"or "average"year.No other figures werepresented,for 1974 or for any otheryear.Apart from thefact that I have difficulty understanding the exhibit on itsface,itobviously proves nothing about 1974. Zegarektestified to the Company's past practice as "Sometime inearly September or sooner,we generallylay offbetween1/3 and 40 percent of our personnel."As noted, theemployee layoff in 1974 was at least 50 percent.Most of the employees were told,and most receivedwritten notification to the same effect,thatRespondentoperated under a "3-2 formula," meaning that,for each 3hours of work during the busy season,the employees wereguaranteed 2 hours'of work during the slow season. Noneof these employees was told that the 3-2 formula did notapply to employees who had less than 12 months' service.Yet,Morris Zegarek, who did not testify he so informedthe employees, did testify that the 3-2 formula had such alimited application.Zegarek also testified that the formuladid have some application to employees with less than 12months' service,for, if such an employee was "recalledafter layoff,"he would then get 2 hours' work for each 3 hehad worked during the busy season.At an earlier point,however,Zegarek had testified that he did not "in any waysolicitor request employees who had worked .. .previously to return to work."Iregard these twostatements as basically in conflict with each other. Moresignificantly,I cannot believe that the Company wouldinform its employees,without regard to their length ofservice,of the 3-2 formula,many of them being informedof it at the outset of their employment, would send noticesto these employees,again without regard to their lack of 12months'service or the possibility of having 12 months'service bythe time the slow season began,concerning the3-2 formula,following up such notices with updates oftheir hoursworked byquarterly periods,all to virtually nouseful purpose.Surely these employees with less than 12months' service,were led tobelieve theywould be working2 hours during the off season for each 3-hour segment theyworked during the busy season.This conclusion is bolsteredby thehirings immediatelypreceding and following the September 1 purportedeconomic layoff.There were approximately six full-timeemployees and four part-time employees hired, betweenabout August 23 and October 12, not counting other newemployees hired to replace employees who left theCompany after September 1. Respondent in its brief arguesthat "a close scrutiny of the uncontradicted testimonyoffered by Morris Zegarek was to the effect that the newemployees did not replace the laid off employees in thatthey possessed skills and backgrounds different from thoselaid off,but necessary to the economics of the business." Inmy opinion,Zegarek's testimony did not at all establishthat the new employees possessed such different skills, HONDA OF MINEOLA493necessary to the operation of the business, as to make theirhaving been hired unrelated to the asserted economiclayoffs.For example, Zegarek laid off salesmen Kocivarand Dodge for lack of work, but hired a full-time salesman2 weeks later, and three part-time salesmen, two evenbefore the layoffs and one on September 11. Zegarek's"expllanation" was to the effect that the part-timers hiredwere "racing enthusiasts," and hence would be an asset tothe business. Apart from the fact that only 5 percent of theCompany's sales were of "racing" cycles, the fact is thatZegarek never even asked Dodge or Kocivar whether theywere "racing enthusiasts."The other purported "explanations" were either nonexis-tent, or even less convincing than the "racing enthusiast"explanation. One such explanation concerned hiring newemployees for "warehouse inventory," with Zegarek statingthat his accountants "want entirely new people that haveno association with us prior to do the inventory." However,the testimony establishes that regular employees in theparts department had worked on inventory in the past, andcontinued to do so after September 1. Absent anycorroboration of Zegarek's unsupported statement abouthisaccountants' "requirements," I cannot credit histestimony in this respect.Respondent also argues that at the August 28 meetingbetween the union representatives and the Company,Zegarek "agreed" that in the event business called for alayoff it would be accomplished by seniority withindepartments, and therefore Respondent was precludedfrom shifting people from one department to another, "ashe might have preferred to do and as he had done inprevious years." Aside from the fact that Respondent wasnot "recognizing" the Union, and hence could scarcely be"bound" by any purported agreement, aside also from thetestimony of attorney Isaacson that Zegarek had said at themeeting only that the employees would be laid on aseniority basis "if it was at all feasibly possible," it isinconceivable that Respondent could have believed thathiring new employees, as it did, would be preferable to theUnion, and that it was precluded from shifting employeesaround by that "understanding."Finally, Respondent introduced into evidence an "officememo" dated August 23, 1974, which Zegarek testified hewrote "to the office" at that time, which was headed "Endof Season LAYOFF SEPTEMBER," and contained thefirst names of three employees, the statement "Plus anyadditional in accordance with business cycle," and thewords "Effective week ending August 30." Assumingarguendothat this memo establishes that Respondent haddetermined on August 23 to layoff about four employeeson or about September 1, and that this determinationpreceded any knowledge by Respondent of its employees'union activities,15 Zegarek's own version of the dischargesof Antonson (for lateness), Siegfried (because he would notwork 2 nights a week), and Musano (the evening of August23 for an alleged variety of reasons), plus the fact thatDyroff was also let go on August 29, would appear to haveobviated the need for any other employees to be laid off asi5But see,of course, the discussion above with respect to Musano.16Rupple alone of that group escaped being discharged or laid off.17My finding in this respect perforce does not include Dyroff, fora result of the seasonal slowdown. Indeed, a layoff of aboutfour employees, not eight, would have been more inkeeping with Respondent's own past practice, as testifiedto by Zegarek himself.Furthermore, the events during the intervening days,including the "suspension" of August 26, and returning theemployees to work on August 28, with no mention to anyspecific employee that his tenure was to be only for a dayor two thereafter, tend to cast doubt on Zegarek'stestimony, and its supporting memo "to the office" that thedetermination had been made on August 23. Coupled, as itmust be, with the hirings during that period of about asmany, considering two part-timers as about equal to onefull-timer, employees as were let go, and with Respondent'sfailure to produceanycurrent business records, relyingsolely on the graph, without any supporting figures evenfor it, pertaining to its business 3 years previously, andconsidering also that every employee discharged or laid offhad been at the August 26 meeting as union adherents,16 Iam convinced that all the layoffs and discharges of August29, 30, and 31 were discriminatorily motivated, as was thatof Musano on August 23, already discussed above.17Ihave fully considered Respondent's position withrespect to Antonson and Siegfried, the two employeesostensibly dischargedAugust 29 and 31, respectively,without regard to the "seasonal" nature of the business.18As to Antonson, the reason advanced was being 2 hourslate on Thursday, August 29. The strong affirmative caseapplies to him as well as to the others; the offense wasminor, and was on the day these employees were comingback to work following the 2-day suspension, andAntonson, as well as others, had been late before withoutany penalty attaching. As to Siegfried, he was allegedly letgo because he did not want to work 2 nights a week.Zegarek also pointed out to Siegfried that his hands weretied because of the Union. Here, too, I am satisfied thatRespondent was seizing upon Siegfried's disinclination towork 2 nights a week, already a fact much earlier (in July),as a pretext to rid the Company of a known (by then, ofcourse, the union adherents were all clearly known toRespondent by virtue of the August 26 meeting) unionsympathizer.One final point needs mentioning at this stage. At thehearing, Respondent seemed to be taking the position thatKocivar was a supervisor, and should not be countedtoward the Union's asserted majority status. If he was asupervisor, then his discharge would not be violative ofSection 8(a)(3).Although Respondent's brief seems toabandon any contention with respect to Kocivar'sstatusquaemployee, I am satisfied, without going into theevidence on the point, that he remained at all times anemployee,despitehavingbeen given some added"responsibilities" sometime in July- responsibilitieswhich were at most to make routine work assignments,without any necessity for the exercise of independentjudgment, and with the vast bulk of his duties remainingnormal salesman functions.reasons alreadymentioned.18Even though the brief doesnot distinguish between thesetwo and theothers. 494DECISIONSOF NATIONAL LABOR RELATIONS BOARDFor all the above reasons, I find that Respondentviolated Section 8(a)(3) and (1) of the Act by discriminato-rilydischarging employeesAntonson,Dodge,Lilker,Ardito, Siegfried, andKocivar on August 29 throughAugust 31, 1974.3.The General Counsel's request for a bargainingorderThe General Counsel requests a bargaining order in thiscase,based on the alleged "serious and substantial" unfairlabor practices. In view of my conclusion that Respondentviolated Section 8(a)(3) and (1) of the Act by dischargingseven of its employees because of their union sympathiesand activities, the predicate for issuing a bargaining order,on the authority ofN.L.R.B. v. Gissel Packing Co.,395 U.S.575 (1969), andSteel-Fab, Inc.,212 NLRB 363 (1974),plainly exists. That is, the discharge of 7 union adherents ina unit of approximately 16 employees would obviouslymake highly unlikely, if not preclude altogether, theholding of a fair and free election.It is necessary, before such a bargaining order issue, thatthere have been a majority of employees desiring represen-tation by the Union, in an appropriate unit. With respect totheUnion's authorization cards, all 10 presented werestipulated to be authentic. Respondent claims, however,that the General Counsel never established a majority in anappropriate unit, asserting in its brief that "The'best thatcan be said for the Union's claim is that it represented 7 of17." This contention is based on a statement by UnionBusinessAgent Scott at the meeting of August 28 withRespondent, when Scott, following a discussion of the"list" of employees Respondent had with it, and of theUnion's cards, expressed the view that "the number ofcards we had was seven and the list still stood at 17," so"Arthur -[Scott] took the position we no longer had amajority."The Union's failure to press its bargainingrequest any further at the meeting, however, constitutesneither, an admission that it did not have a majority, nor areason for not counting otherwise valid cards. All that theUnion was doing at the time was obviously agreeing (andthis is prior to the discharge of all but Musano) to have theBoard resolve unitandeligibility questions through thepetition it said it was going to, and did, immediatelythereafter file. One of the nine cards the Union had at thetime,19 was that of Musano, and Scott's statement about"seven" cards was excluding Musano's card because hewas fired prior to signing it. Having found Musano to havebeen discriminatorily discharged, his card is, of course,valid, and to be counted toward the Union's majority.Another of the disputed cards was apparently that ofAntonson, who, according to Zegarek, was a "clerk." Thetestimony concerningAntonson clearly demonstrates,however, that his duties include much more than clericalwork, and that what clerical work he did perform was morein the nature of "plant clerical"than"office clerical" workin _a unit of this nature. His card, too, must be countedtoward the Union's majority.In the light ofSteel-Fab, supra,pursuant to which theconcern is whether a bargaining order should issue, ratherthan whether there was a "refusal to bargain" at any givenpoint in time, I am also of the opinion that the card ofemployee Baldassar, although signed after the Union'srequest for bargaining, should be counted. These conclu-sions result in the Union having ten valid authorizationcards.Although the precise number of employees in theunit never became fully clarified, the testimony concerningthe "list" of August 28 indicates that it contained 23names, and all parties were in full agreement at the hearingthat 5 of the names thereon, the 3 members of the Zegarekfamily, and Supervisors Wachter and Port, should not beincluded in the unit. This means that at most (including the2 employees who were going back to high school) therewere 18 employees in the unit, and the Union thereforehad, by September 3, 10 valid cards, a majority, out of 18employees. The unit alleged in the complaint, and set forthbelow, is clearly appropriate.ZAccordingly, I conclude that the imposition of an orderrequiringRespondent to bargain with the Union as theexclusive representative of the employees in the unit foundappropriate herein is proper and necessary to effectuate theremedial processes of the Act.CONCLUSIONS OF LAW1.All parts, service, sales, and mail order employees, ofRespondent, employed at its Mineola place of business,exclusive of office clerical and professional employees,guards, and supervisors as defined in Section 2(11) of theAct constitute a unit appropriate for purposes of collective-bargaining-2.The Union during the period here relevant represent-ed a majority of the employees in the unit foundappropriate herein.3.By engaging in surveillance of its employees unionactivities,Respondent has violated Section 8(a)(1) of theAct.4.By discharging or laying off employees' GlennMusano,Albert Antonson, Thomas Dodge, Stewart Lilker,DarioArdito,Robert Siegfried, and David Kocivar,because of their union sympathies and activities, Respon-dent has violated Section 8(a)(3) and (1) of the Act.5.The discharge of the union adherents herein namedconstitutes a flagrant unfair labor practice disruptive ofconditions which would permit a fair and free election andwarrants the imposition of an order directing Respondentto bargain with the Union as the exclusive representative ofthe employees comprising the unit found appropriateherein.6.The unfair labor practices found herein affectcommerce within the meaning of Section 2(6) and (7) of theAct.19The 10th, that of employee Baldassar, was obtained about a weekthought somewhat sparse, does in any event support a conclusion that thelater.various departments had a sufficient community of interest with one20 It isa basic wall-to-wall unit, with the customary Board exclusions.another in this small shop to constitute an appropriate unit taken together.Respondent does not contest its general appropriateness, and the evidence, HONDA OF MINEOLA495Do REMEDYPursuant to the mandate of Section 10(c) of the Act, acease-and-desist order will be entered against Respondentenjoining Respondent from engaging in the conduct foundunlawful herein. Because that conduct was so flagrant andgoesto the heart of the Act, it is fairly to be anticipatedthat Respondent may in the future resort to other conductviolative of the Act to defeat the rights of its employees toorganize and bargain collectively. Accordingly, Respon-dent will be directed to cease and desist from interfering inany manner with those employee rights.Affirmative relief is also appropriate here. Respondentwill be directed to offer full reinstatement to the sevenemployees found herein to have been unlawfully dis-charged and to make them whole for lostearningscomputed on a quarterly basis plus interest at 6 percent ayear, as prescribed in F.W. Woolworth Company,90 NLRB289 (1950), andIsis Plumbing & Heating Co.,138 NLRB716 (1962), from the date of their wrongful termination tothe date reinstatement is offered. For reasons already setforth, Respondent will be directed, as part of its affirmativeobligation,to recognizeand bargain collectively with theUnion as the exclusive representative of the employees inthe unit found appropriate herein. The customary provi-sions regardingrecordkeeping, notice posting, and report-ing requirementswill also be included.[Recommended Order omitted from publication.]